                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MOUNTAINEER MINERALS, LLC,
a West Virginia limited
liability company,

            Plaintiff,

v.                                             Civil Action No. 1:16CV28
                                                                 (STAMP)
ANTERO RESOURCES CORPORATION,
a Delaware corporation formerly known as
Antero Resources Appalachian Corporation,

            Defendant.


                     MEMORANDUM OPINION AND ORDER
                 GRANTING DEFENDANT ANTERO RESOURCES’
               SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT
             AND DENYING PLAINTIFF MOUNTAINEER MINERALS’
               SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT

                             I.   Background

     In this civil action, three oil and gas companies, Antero

Resources Corporation (“Antero Resources”), Mountaineer Minerals,

LLC (“Mountaineer Minerals”), and Perkins Oil and Gas (“Perkins”),

assert some interest in the rightful ownership of oil and gas

leasehold    rights   (the   “Marcellus    Rights”)    governed   by   a

100-year-old lease (the “Collins Lease”).1       Perkins currently owns

and operates oil and gas wells that extract oil and gas from



     1
      Perkins is not a party to this action since Perkins and
plaintiff Mountaineer Minerals entered into a contract under which
the plaintiff would pay Perkins a sum in exchange for Perkins
assigning its Collins Lease rights to the plaintiff, after a
determination that the plaintiff is the rightful owner. In the
meantime, Perkins gave plaintiff Mountaineer Minerals access to its
mineral rights in exchange for $1.00 and Mountaineer Minerals’
assurance to defend, protect, indemnify, and hold harmless Perkins
from litigation, etc.
beneath the Collins Lease property. Defendant Antero Resources and

plaintiff Mountaineer Minerals both seek ownership of the Marcellus

Rights.   Defendant Antero Resources purports to have purchased the

Marcellus Rights from Crude Oil and Gas Company (“Crude”).           Prior

to any of the parties having an interest, the Collins Lease mineral

rights were divided into what has been described in this civil

action as shallow rights and deep rights.

     This Court will briefly outline the division of shallow rights

and deep rights under the Collins Lease. However, this Court notes

various   imperfections   in   the    chain   of   title.   First,    each

assignment of the rights under the Collins Lease was recorded in

Ritchie County, West Virginia.       The only one that was not recorded

in Ritchie County was Crude’s 1985 assignment to Monongahela

Leasing (“Monongahela”). That was improperly recorded in Doddridge

County, West Virginia.    Second, two assignments do not reference

the Collins Lease by name: (1) the 1985 assignment from Crude to

Monongahela; and (2) the 1986 assignment from Monongahela to Farr.

     In 1984, P.D. Farr (“Farr”) was the owner of both the shallow

rights and deep rights under the Collins Lease. However, that same

year, Farr assigned his deep rights under the Collins Lease to

Crude.    The following year, Crude assigned its deep rights to

Monongahela.    Then, in 1986, Monongahela assigned its deep rights

back to Farr.    In 1991, Farr assigned his shallow rights to Key

Oil, which assigned those shallow rights back to Farr about one

month later.    Therefore, at the time of the Subject Assignment in



                                     2
1996, Farr owned both the shallow rights and deep rights under the

Collins Lease.       On August 30, 1996, Farr assigned, in a document

titled “General Assignment and Bill of Sale” (hereinafter, the

“Subject Assignment”), two wells (API well numbers 47-85-03583 and

47-85-02520) (the “Assigned Wells”) and the associated leasehold

rights to operate those wells to Perkins.              ECF No. 90-1 at 1; ECF

No. 82 at 6.        The parties dispute whether the Subject Assignment

assigned both the shallow rights and deep rights, and whether the

Subject Assignment pertained only to the wells or included all

leasehold rights under the Collins Lease.                 In 2010, defendant

Antero Resources became interested in purchasing the Marcellus

Rights as to those wells and it began negotiating with Perkins to

purchase     such    rights.       During    defendant       Antero   Resources’

negotiations with Perkins, defendant Antero Resources obtained an

ownership report in November 2012 which was based on an examination

of only Ritchie County records.             Therefore, that report did not

include the 1985 assignment from Crude to Monongahela which was

recorded in Doddridge County, as stated above.                Approximately two

years    later,     Crude   sold   certain    rights    to    defendant   Antero

Resources.        Moreover, in 2015, Perkins assigned its rights to

plaintiff Mountaineer Minerals.

        This Court entered a memorandum opinion and order that granted

plaintiff Mountaineer Minerals’ motion for summary judgment and

denied defendant Antero Resources’ motion for summary judgment.

ECF No. 76.       This Court, at that time, concluded that defendant



                                       3
Antero Resources had notice of Perkins’ ownership interest in the

Marcellus   Rights   but   failed   to   use   reasonable   diligence    to

determine whether Perkins owned such rights.        Id. at 10, 15.   This

Court concluded that defendant Antero Resources was not a bona fide

purchaser and did not purchase its interest in the Collins Lease in

good faith.    Id. at 16.       Therefore, this Court declared that

Perkins’ ownership interest was not void and plaintiff Mountaineer

Minerals was the rightful owner of the Marcellus Rights.                Id.

at 21.

      The United States Court of Appeals for the Fourth Circuit

vacated and remanded the judgment of this Court in order to resolve

a genuine issue of material fact — which rights in the Subject

Assignment did Farr assign to Ritchie.          According to the Fourth

Circuit, the main issue is whether Ritchie, and thereby Perkins,

and thereby plaintiff Mountaineer Minerals, obtained the Marcellus

Rights under the terms of the Subject Assignment.           ECF No. 82 at

10.   Prior to remand, it was unclear based on the record whether

Ritchie obtained the Marcellus Rights.          If Ritchie obtained the

Marcellus Rights then plaintiff Mountaineer Minerals would be the

rightful owner of such rights.

      Following the remand from the Fourth Circuit, this Court set

a briefing schedule and oral argument on September 12, 2019 to

address the issue remaining following remand – namely, which rights

Farr assigned to Ritchie in 1996, as those rights pertain to API

Number 47-85-03583.        ECF No. 87.     Defendant Antero Resources



                                    4
indicated at oral argument in this Court following the remand,

without objection by plaintiff Mountaineer Minerals, that the

Fourth Circuit “was satisfied that the depth of the other well

[(API Number 47-85-02520)] was shallow under anyone’s definition of

shallow.”   ECF No. 97 at 6.

     Currently pending before this Court are the following briefs

together with responses and replies: (1) a supplemental brief by

Antero Resources in support of summary judgment (ECF No. 90); and

(2) a supplemental brief by Mountaineer Minerals in support of

summary judgment (ECF No. 91).        The Court will summarize the

contentions of the parties in turn.

     Plaintiff Mountaineer Minerals contends that the Marcellus

Rights were assigned to Ritchie.     ECF No. 91 at 12.    In support,

plaintiff Mountaineer Minerals states that in 1986, Monongahela

assigned to Farr the Marcellus Rights and that in 1991, Farr owned

all shallow rights as well.     ECF No. 92 at 5.         According to

plaintiff Mountaineer Minerals, pursuant to the legal doctrine of

merger, there is no longer a division of leasehold depths at the

bottom of the fifth sand formation, but all leasehold rights and

depths merged together and were owned by Farr in 1991.            Id.

Therefore, plaintiff Mountaineer Minerals concludes that, at the

time of the Subject Assignment, Farr owned any and all leasehold

rights and he assigned those rights to Ritchie without exceptions

or reservations.    Id.   Plaintiff Mountaineer Minerals further

maintains that a strict interpretation of the language in the



                                 5
Subject Assignment and lack of words of limitation leads to the

conclusion that the Marcellus Rights, and not just the wells, were

assigned to Ritchie, and thereby to the plaintiff.             ECF No. 91 at

12-16.    Plaintiff Mountaineer Minerals then contends that even if

this Court were to find the Subject Assignment’s terms to be

ambiguous, Ritchie would still receive the leasehold acreage and

not just the wells based on the principle that all ambiguities are

to be construed strictly against the assignor and in favor of the

assignee.    Id. at 17.       In support, plaintiff Mountaineer Minerals

states that it hired Tom O’Neill to provide a third-party title

opinion (hereinafter “Title of Perkins”) on the Collins leasehold

ownership, and he found that Perkins was the owner only insofar as

that oil and gas leasehold extends below the bottom of the fifth

sand   formation.       ECF   No.   91   at   18-19.     Moreover,    plaintiff

Mountaineer Minerals refers to defendant Antero Resources’ November

30, 2012 Revised Limited Ownership Report and the October 29, 2012

Limited Ownership Report, stating that those reports serve as

further evidence that Perkins acquired any and all leasehold rights

and not just the wells.        Id. at 19-20.

       Defendant Antero Resources asserts that the Subject Assignment

did not include the Marcellus Rights because neither assigned well

reached the depth of the Marcellus Shale Formation.                  ECF No. 90

at 6. Defendant Antero Resources cites the following in support of

that conclusion: (1) the terms of the Subject Assignment; (2)

various     ownership   reports,     (3)      previous   statements    made   by



                                         6
plaintiff Mountaineer Minerals, and (4) various public documents.

Id. at 7-12. Defendant Antero Resources stresses the importance of

the Fourth Circuit’s finding that Farr assigned to Ritchie his

interest in only two wells.       ECF No. 95 at 8-9; see ECF No. 82 at 6

(“In 1996, Farr assigned to [Ritchie] all [Farr’s] right, title,

and interest in and to two specific oil and/or gas wells.”)

(internal quotation marks omitted).         Therefore, defendant Antero

Resources claims that while the Collins Lease applied to all depths

and formations, the Collins Lease does not shed light on the depths

and formations covered by later assignments. Id. at 10. Moreover,

defendant    Antero   Resources    states   that   Farr   was   capable   of

conveying the Assigned Wells, along with the leasehold interests

necessary to operate them, from his larger interest in the Collins

Lease.      Id. at 10-11.    Therefore, defendant Antero Resources

concludes that words of limitation were not necessary.           Id. at 11.

Further, defendant Antero Resources indicates that the Title of

Perkins which was prepared by Tom O’Neill & Associates, is unsworn,

not previously admitted, has not been authenticated, and that Mr.

O’Neill was never disclosed as an expert; therefore, it should not

be considered.    ECF No. 93 at 19-20.      Even if the Court considers

the Title of Perkins, defendant Antero Resources notes that the

Title of Perkins does not specifically address the Marcellus Shale

Formation or delineate depths.       Id.




                                     7
                         II.   Applicable Law

     Under Rule 56(c) of the Federal Rules of Civil Procedure,

     A party asserting that a fact cannot be or is genuinely
     disputed must support the assertion by:
          (A) citing to particular parts of materials in the
     record, including depositions, documents, electronically
     stored   information,    affidavits   or   declarations,
     stipulations . . . admissions, interrogatory answers, or
     other materials; or
          (B) showing that the materials cited do not
     establish the absence or presence of a genuine dispute,
     or that an adverse party cannot produce admissible
     evidence to support the fact.

Fed. R. Civ. P. 56(c).    The party seeking summary judgment bears

the initial burden of showing the absence of any genuine issues of

material fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986).   “The burden then shifts to the nonmoving party to come

forward with facts sufficient to create a triable issue of fact.”

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991), cert. denied, 502 U.S. 1095 (1992) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). However, as the

United States Supreme Court noted in Anderson, “Rule 56(e) itself

provides that a party opposing a properly supported motion for

summary judgment may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing

that there is a genuine issue for trial.”       Anderson, 477 U.S. at

256. “The inquiry performed is the threshold inquiry of determining

whether there is the need for a trial — whether, in other words,

there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in



                                   8
favor of either party.”     Id. at 250; see also Charbonnages de

France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) (“Summary

judgment ‘should be granted only in those cases where it is

perfectly clear that no issue of fact is involved and inquiry into

the facts is not desirable to clarify the application of the law.’”

(citing Stevens v. Howard D. Johnson Co., 181 F.2d 390, 394 (4th

Cir. 1950))).

     In Celotex, the Supreme Court stated that “the plain language

of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.”      Celotex, 477 U.S. at 322.

In reviewing the supported underlying facts, all inferences must be

viewed in the light most favorable to the party opposing the

motion. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                          III.   Discussion

     Following its review of the parties’ supplemental motions,

consideration of the parties’ contentions at oral argument on

September 12, 2019, and for the reasons set forth below, this Court

finds that plaintiff Mountaineer Minerals cannot prevail on its

claims against defendant Antero Resources because: (1)the Subject

Assignment only pertained to two particular wells (API Numbers

47-85-03583 and 47-85-02520) and the leasehold interests that



                                  9
relate to those wells; and (2) the two subject wells, particularly

API Number 47-85-03583, do not reach the Marcellus Shale Formation.

The Court will address each issue in turn.

A. Farr only assigned Ritchie the interest in two wells and only
the leasehold interests that relate to those wells

     The parties disagree as to whether the Fourth Circuit’s

mandate, in Case No. 17-2058 vacating this Court’s earlier judgment

and remanding this case to this Court, should be interpreted

narrowly or broadly.      Specifically, defendant Antero Resources

contends that this Court should adopt a narrow construction of the

Fourth Circuit’s holding, indicating at oral argument that the

issue pertains to which rights Farr assigned to Ritchie in the

Subject Assignment.      See ECF No. 97 at 3-4.    Defendant Antero

Resources asserts that Farr only assigned Ritchie the interest in

two wells and only the leasehold interests that relate to those

wells.   See id. at 4.   Defendant Antero Resources cites the Fourth

Circuit’s opinion where it stated “if the well does not reach the

Marcellus Rights, the record leaves no reason to conclude that

Ritchie obtained the Marcellus Rights in 1996.”    See id. at 5; see

also ECF No. 82 at 10.

     Conversely, plaintiff Mountaineer Minerals contends that the

mandate directs this Court to determine what rights were assigned

in the Subject Assignment.    See id. at 16.   Plaintiff Mountaineer

Minerals asserts that the Subject Assignment not only assigned the

interests in the two subject wells, but also any and all leasehold




                                  10
rights   associated   therewith,   specifically     all   578   acres    of

leasehold under the Collins Lease.       See id. at 18-19.

     After review of the parties’ briefs and contentions at oral

argument, this Court believes that the Fourth Circuit’s mandate

requires a narrow construction.         Specifically, this Court finds

that “Farr assigned to Ritchie his interest in two wells.” ECF No.

82 at 10; see also id. at 6 (“In 1996, Farr assigned to Ritchie

Petroleum Corporation (“Ritchie”) all [Farr’s] right, title, and

interest in and to two specific oil and/or gas wells.”) (internal

quotation   marks   omitted).   The     Subject   Assignment    states   in

pertinent part:

          [T]he first part does hereby grant, convey,
     transfer, assign, sell and set over unto the said party
     of the second part, all of its right, title and interest
     in and to the following oil and/or gas wells and any and
     all leasehold rights associated therewith:

            1.   That certain oil and/or gas well, known
            as the Hughes Group #1 Well, bearing API Well
            No. 47-85-03583, and that certain oil and/or
            gas well known as the B & W Producers #1, API
            47-85-02520, both being situate upon that
            certain tract or parcel of land, containing
            578 acres, in Clay District, Ritchie County,
            West Virginia, and drilled under a lease from
            William J. Collins and Sarah Collins, his
            wife, to B. D. Willis, and dates June 11,
            1919, of record in Oil and Gas Lease Book 42,
            page 5.

          For the consideration aforesaid, the said parties of
     the first part does further grant, convey, transfer,
     assign sell and set over unto the party of the second
     part, all of its right, title and interest, if any, in
     and to any and all casing in the well herein assigned,
     tanks and surface equipment used in connection with the
     same. It is the intention of the parties of the first
     part by this Assignment to assign and convey unto the
     said party of the second part, said well and the casing

                                   11
     forming a part thereof and all of its interests in the
     drilling, producing and operating rights for the same,
     which were assigned to the parties of the first part in
     the chain of title.

           The party of the second part, by executing this
     Agreement, expressly covenants, warrants, and agrees to
     assume and perform any and all obligations and
     responsibilities of the parties of the first part herein,
     of any kind or character whatsoever, for plugging said
     well.

                              . . . .

          The Assignee expressly covenants and warrants that
     it will perform, abide by and comply with all the terms
     and conditions of any such instruments insofar as such
     terms, conditions and obligations are applicable to the
     rights herein assigned, including, but not limited to,
     payment of all lease rentals and royalties, if
     applicable, and the providing of free gas to any parties
     having the right to receive the same under the terms of
     the lease under which the well herein assigned was
     drilled . . .

ECF No. 90-1 at 1-2 (emphasis added).

     Based on the plain and unambiguous language of the Subject

Assignment, this Court finds that Farr transferred to Ritchie and

therefore to Perkins only the two Assigned Wells and leasehold

rights only insofar as those rights pertained to those specific

Assigned Wells.   This conclusion is supported by references within

the Subject Assignment pertaining to certain details regarding the

casing of the wells, royalty obligations, and the assignee’s

interest in the drilling, producing, and operating rights as they

relate to the Assigned Wells. This conclusion is further bolstered

by the October 29, 2012 Limited Ownership Report which states in

the index section that, with respect to the Subject Assignment,

“[p]arties of the first part does hereby grant, convey, transfer,

                                 12
assign, sett and set over unto the party of the second part, all of

its RTI in and to oil and gas wells and any and all leasehold

rights associated therewith.”        ECF No. 53-22 at 31.

       This Court notes that while it is true that in 1991 when Key

Oil assigned its shallow rights back to Farr, Farr was the owner of

both the shallow rights and the deep rights under the Collins

Lease, defendant Antero Resources is correct in stating that Farr

is fully capable of conveying a limited estate from his larger

interest in the Collins Lease.        See ECF No. 93 at 17.

       Lastly, contrary to plaintiff Mountaineer Minerals’ contention

that   since   there   are   no   words    of    limitation   in   the   Subject

Assignment the leasehold rights extend to any and all leasehold

rights, this Court finds that because the Subject Assignment was

limited to the Assigned Wells, no reservation language was needed

to restrict the leasehold rights.               In other words, because the

Subject   Assignment    assigned    only    the    Assigned   Wells      and   the

leasehold rights necessary to operate those Assigned Wells, Farr

owned the rest of the leasehold rights in the Collins Lease.                   See

Faith United Methodist Church and Cemetery of Terra Alta v. Morgan,

231 W. Va. 423, 431 (W. Va. 2013) (“When [a] fee severance is

completed, separate and distinct estates are created, each being a

fee simple estate in land, having all the incidents and attributes

of such an estate . . .      Each estate may be conveyed and dealt with

as any other fee simple, and estates therein of less quality may be

created . . .”).



                                      13
B. API Number 47-85-03583 did not include the Marcellus Rights

     As the Fourth Circuit has noted, the record indicates that:

(1) the deep rights begin where the shallow rights end; (2) the

shallow rights extend through the fifth sand formation; (3) the

deep rights begin after the fifth sand formation; (4) the fifth

sand formation is thousands of feet above the Marcellus Shale

Formation; and (5) the deep rights include the Marcellus Rights.

ECF No. 82 at 4.     The record further indicates that the fifth sand

formation is thousands of feet above the Marcellus Shale Formation,

but the record does not indicate the exact depth at which the fifth

sand formation ends or the exact depth at which the deep rights

begin.   Id. at 10.        Therefore, prior to the Fourth Circuit’s

remand, it was unclear whether API Number 47-85-03583 reaches the

Marcellus Shale Formation.      Id.     The Fourth Circuit made it clear

that “if the well does not reach the Marcellus Rights, the record

leaves no reason to conclude that Ritchie obtained the Marcellus

Rights in 1996.”

     After review of the supplemental briefs, responses, replies,

and after considering the arguments presented at oral argument

pertaining to the supplemental briefs, this Court finds that

Perkins did not own the Marcellus Rights it claims to have conveyed

to plaintiff Mountaineer Minerals.

     Based    on    the   Generalized      Stratigraphic   Chart   for    West

Virginia,    that   was   enlarged    as    a   demonstrative   exhibit   and

discussed in detail at oral argument, the fifth sand formation lies



                                      14
in the Upper Devonian region and extends down to near what is

labeled as “Hamilton Group” in the Middle Devonian region. See ECF

No.   90-4.    The   Hamilton   Group   includes   the   Marcellus   Shale

Formation.    Id.    Based on the record, API Number 47-85-03583 did

not reach the Marcellus Shale Formation.            As indicated by the

Fourth Circuit, API Number 47-85-03583 extends to a depth of about

6,000 feet.    ECF No. 82 at 6.         The November 30, 2012 Limited

Ownership Report states that after API Number 47-85-03583 was

recompleted to a producing depth of about 6,000 feet, the well was

considered to be within the “Alexander” formation.          ECF No. 90-2

at 6.     Based on the stratigraphic chart (ECF No. 90-4), the

Alexander region lies within the fifth sand formation, in the Upper

Devonian region, above the Marcellus Shale Formation.2

      Indeed, plaintiff Mountaineer Minerals stated at oral argument

that “Perkins did not drill the well down into the Marcellus but

right above it.”      See ECF No. 97 at 36.        Rather than disputing

defendant Antero Resources’ evidence, throughout oral argument,

plaintiff Mountaineer Minerals focused on how the division of deep

rights versus shallow rights is irrelevant since all leasehold

rights under the Collins Lease were transferred to Perkins.            See

id. at 17.

      Based on the material presented in the supplemental briefs and

the statements at oral argument, this Court finds that API Number


      2
      Similarly, the November 30, 2012 Limited Ownership Report
states that API Number 47-85-02520 is located within the Injun
region, above the Marcellus Shale Formation. ECF No. 90-2 at 8.

                                   15
47-85-03583 does not reach the Marcellus Rights, and accordingly

there    is    no   genuine   issue   of    material   fact   to   be   resolved.

Therefore, after considering all the evidence indicating that the

Assigned Wells, particularly API Number 47-85-03583, lies within

the fifth sand formation in the Upper Devonian region, “the record

leaves no reason to conclude that Ritchie obtained the Marcellus

Rights in 1996.”       ECF No. 82 at 10.        Because Ritchie never obtained

the Marcellus Rights in 1996, Perkins was never assigned those

rights.       Therefore, plaintiff Mountaineer Minerals could not have

received those rights by assignment.

                                IV.   Conclusion

        For the reasons set forth above, defendant Antero Resources

Corporation’s supplemental motion for summary judgment (ECF No. 90)

is GRANTED.         Accordingly, plaintiff Mountaineer Minerals, LLC’s

supplemental motion for summary judgment (ECF No. 91) is DENIED.

        It is further ORDERED that this civil action be DISMISSED and

STRICKEN from the active docket of this Court.

        IT IS SO ORDERED.

        The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein. Pursuant to Federal

Rule of Civil Procedure 58, the Clerk is DIRECTED to enter judgment

on this matter.




                                           16
DATED:   November 5, 2019



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                            17
